DETAILED ACTION
The amendment filed on 05/26/2022 has been entered and fully considered. Claims 1-25 are pending. Claims 16-25 have been withdrawn from consideration. Claims 1-15 are considered on merits, of which claim 1 is amended.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Adv. Healthcare Mater. 2016)(Li) in view of Burbelo et al. (The Journal of Infectious Diseases, 2020) (Burbelo) and Huang et al. (ACS Omega, 2020) (Huang).
Regarding claim 1, Li discloses a biosensor for detecting virus (HIV) biological markers (p24 antigen) (page 1130, par 3), comprising:
(a) a microfluidics layer (Fig. 1, page 1327, par 2);
(b) a multimodal sensing layer fluidically coupled to the second surface of the microfluidics layer to receive the biological sample directly from the microchannels (Fig. 1, page 1327, par 2), comprising:
(i) a counter electrode (Fig. 1, page 1327, par 2);
(ii) a reference electrode (Fig. 1, page 1327, par 2);
(iii) a first working electrode comprising a first detection protein configured to capture a first virus biomarker (Fig. 1, page 1327, par 2); and
(v) wherein the electrodes configured to detect a measurement of an electrical property corresponding to the first virus biomarkers being present in the biological sample (page 1330, par 3, page 1333, par 3); and
(c) a logic circuit comprising a processor and a non-transitory memory with computer executable instructions embedded thereon (EIS measurement is performed) (page 1327, par 2), wherein the logic circuit is electrically coupled to the electrodes and the computer executable instructions cause the processor to identify the electrical properties detected with the electrodes when the first virus biomarkers are present in the biological sample (page 1333, par 3).
Li teaches that “The EIS biosensing mechanism directly quantified the binding of target protein molecules onto the WE surface by measuring the change in impedance of the nanobiosensor, thus did not require a label molecule for signal production/amplification, and involved less numbers of reagents and operation steps. This ultimately led to simplified device operations and shorter assay time (25 min).” (page 1333, par 3).
Li does not specifically disclose that the microfluidic layer comprising:
(i) a first surface configured to receive a biological sample;
(ii) a second surface configured to directly and fluidically deliver a biological sample for analysis; and
(iii) microchannels transversely oriented to transport a biological sample from the first surface to and through the second surface.
However, Huang discloses a microfluidic layer comprising:
(i) a first surface configured to receive a biological sample (Fig. 2);
(ii) a second surface configured to directly and fluidically deliver a biological sample for analysis (Fig. 2); and
(iii) microchannels transversely oriented to transport a biological sample from the first surface to and through the second surface (Fig. 2).
Thus, it would have been obvious to one of ordinary skill in the art to select Huang’s design choice of the microfluidic layer for receiving sample. The result is predictable.
Li does not disclose that the virus is SARS-CoV-2 and (iv) a second working electrode comprising a second detection protein configured to capture a second SARS-CoV-2 biomarker. However, Burbelo teaches identifying SARS-CoV-2 by detecting its first (nucleocapsid) and second biomarker (spike protein) (page 208). At time before the filing it would have been obvious to one of ordinary skill in the art to use the platform of Li for detecting SARS-CoV-2, by detecting the a first SARS-CoV-2 biomarker with the first working electrode and detecting the second biomarker of SARS-CoV-2 with the second working electrode, in order to take the advantage of simplified device operations and shorter assay time.
Regarding claim 2, Li discloses that wherein the first and second working electrodes comprise a catalytically active substrate (page 1326, par 3).
Regarding claim 3, Li discloses that 3. The biosensor of claim 2, wherein the catalytically active substrate is graphene (page 1326, par 3).
Regarding claim 4, Li discloses that wherein the counter electrode is a graphene (carbon) counter electrode (page 1327, par 2).
Regarding claim 5, Li discloses that wherein the reference electrode is a Ag/AgCl reference electrode (page 1327, par 2).
Regarding claim 6, Li fairly suggests that wherein the electrical property is an electrical current, because impedance and current is related (page 1327, par 2).
Regarding claim 7, Li fairly suggests that wherein the electrical property is an electrical voltage, because impedance and voltage is related (page 1327, par 2).
Regarding claim 8, Li discloses that wherein the electrical property is an electrical impedance (page 1327, par 2).
Regarding claim 9, Li-Burbelo fairly suggest that wherein the computer executable instructions cause the processor to generate an indication identifying the presence of the first and/or second SARSCoV-2 biomarker based on the electrical property detected with the first and/or second working electrodes (Li, page 1327, par 2; Burbelo, page 208).
Regarding claim 10, Burbelo teaches a third SARS-CoV-2 biomarker (a second spike construct) for the virus identification (page 208, par 2). Thus, it would have been obvious to one of ordinary skill in the art to further include a third working electrode comprising a third detection protein configured to capture a third SARS-CoV-2 biomarker.
Regarding claim 11, A person skilled in the art would have recognized that a fourth working electrode comprising a fourth detection protein configured to capture a fourth SARS-CoV-2 biomarker, would further confirm the detection of the virus.
Regarding claim 12, it is conventional/inherent to have a display, wherein the computer executable instructions further cause the processor to output the indication identifying the presence and/or level of the first and/or second SARS-CoV-2 biomarkers to the display.
Regarding claim 13, it is conventional to have a wireless transmitter, wherein the computer executable instructions further cause the processor to output the indication identifying the presence and/or level of the first and/or second SARS-CoV-2 biomarkers to the wireless transmitter, and wherein the wireless transmitter wirelessly transmits the indication identifying the presence and/or level of the first and/or second SARS-CoV-2 biomarkers to a user device.
Regarding claim 14, it is conventional that the wireless transmitter wirelessly transmits to a user device over Bluetooth Low Energy.
Regarding claim 15, Li-Burbelo fairly suggest that wherein the first and second detection proteins configured to capture the first and second SARS-CoV-2 biomarkers are immobilized on the working electrode (Li, Fig. 3, page 1328, par 4).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797